                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


CARL E. DUNCAN,                         )                 3:17-cv-00460-RCJ-WGC
                                        )
                  Plaintiff,            )                 MINUTES OF THE COURT
                                        )
        vs.                             )                 October 30, 2018
                                        )
RAMON OLIVAS, et al.,                   )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendants’ Motion to Continue November 20, 2018 Early Mediation
Conference (ECF No. 10). Defendants state that “the state fund manager will be out of the office
on November 20, 2018 and has designated Randall Gilmer as the person with settlement authority
on her behalf. Randall Gilmer is unable to attend the November 20, 2018 early mediation conference
in person due to another conflict.” (Id.)

        Defendants’ Motion to Continue November 20, 2018 Early Mediation Conference (ECF No.
10) is GRANTED. The Courtroom Administrator shall reschedule the Early Mediation Conference
as soon as the court’s calendar will accommodate it.

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                             By:       /s/
                                                    Deputy Clerk
